Order entered September 1, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00770-CV

                             TTS, LLC, Appellant

                                       V.

               TRINITY LOGISTICS, INC., ET AL., Appellees

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-05512-2021

                                      ORDER

      Before the Court is appellant’s August 30, 2022 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to October 3, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE